UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 VOLCOM, Inc. (Name of Subject Company) TRANSFER HOLDING, INC. a wholly owned subsidiary of PPR S.A. (Names of Filing Persons  Offeror) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) 92864N10 (Cusip Number of Class of Securities) Michel Friocourt General Counsel PPR S.A. 10 avenue Hoche 75381 Paris, France Telephone: +33 1 45 64 63 43 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copies to: Mark Gordon, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* Not Applicable Not Applicable * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: None. Form or Registration No.: Not applicable. Filing Party: Not applicable. Date Filed: Not applicable. ý Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ý third-party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:  Item 12. Exhibits Exhibit Description 99.1 Press Release of PPR S.A. and Volcom, Inc., dated May 2, 2011
